Citation Nr: 0425767	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a facial rash to 
include as due to toxic gas exposure.

2.  Entitlement to service connection for hearing loss to 
include as due to toxic gas exposure.

3.  Entitlement to service connection for bursitis of the 
shoulders to include as due to toxic gas exposure.

4.  Entitlement to service connection for arthritis of the 
hips and back to include as due to toxic gas exposure. 

5.  Entitlement to service connection for angina to include 
as due to toxic gas exposure.

6.  Entitlement to service connection for a mandible torus to 
include as due to toxic gas exposure.

7.  Entitlement to service connection for conjunctivitis to 
include as due to toxic gas exposure.

8.  Entitlement to service connection for cataracts to 
include as due to toxic gas exposure.

9.  Entitlement to service connection for seborrheic 
dermatitis, keratosis, and actinic keratosis, to include as 
due to toxic gas exposure.

10.  Entitlement to service connection for skin cancer to 
include as due to toxic gas exposure.

11.  Entitlement to service connection for back disorder, 
including spondylitis, to include as due to toxic gas 
exposure.

12.  Entitlement to service connection for an esophageal 
stricture to include as due to toxic gas exposure.

13.  Entitlement to service connection for bone marrow 
disease, including thrombocytopenia, to include as due to 
toxic gas exposure.

14.  Entitlement to service connection for an allergy to 
sulfur to include as due to toxic gas exposure.

15.  Entitlement to service connection for rhinitis and 
sinusitis to include as due to toxic gas exposure.

16.  Entitlement to service connection for laryngitis to 
include as due to toxic gas exposure.

17.  Entitlement to service connection for bronchitis to 
include as due to toxic gas exposure.

18.  Entitlement to service connection for asthma to include 
as due to toxic gas exposure.

19.  Entitlement to service connection for lung disease to 
include as due to toxic gas exposure. 

20.  Entitlement to service connection for leukopenia to 
include as due to toxic gas exposure.

21.  Entitlement to service connection for residuals of 
strokes to include as due to toxic gas exposure.

22.  Entitlement to service connection for residuals of a 
tonsillectomy to include as due to toxic gas exposure.

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from April 1951 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The initial claims were denied by the RO in July 2001 and 
additional claims were denied by the RO in a February 2003 
rating decision. 

In June 2002, in writing, the veteran withdrew the appeal of 
the issues of service connection for vertigo and memory 
problems. 

In October 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of hearing is now part of the record.  

Service connection for a facial rash and for conjunctivitis 
was denied by the Board in its decision entered in September 
1983.  Based on liberalizing legislation in 1994, codified at 
38 C.F.R. § 3.316, the issue of service connection for 
chronic conjunctivitis is herein addressed on a de novo 
basis.  Finality still applies to the Board's denial of 
service connection for a facial rash in September 1983 and 
that issue is correctly styled as whether new and material 
evidence has been presented to reopen the claim.  

The veteran has raised the issue of service connection for a 
psychiatric disorder due to toxic gas exposure, as well as, 
the issue of disability compensation under 38 U.S.C.A. § 1151 
for residuals of a tonsillectomy.  Since these issues have 
not been adjudicated by the RO, they are referred to the RO 
for appropriate action. 

The issues of service connection for hearing loss, a shoulder 
disorder, arthritis of the hips and back, chronic 
conjunctivitis, cataracts, seborrheic dermatitis, keratosis, 
actinic keratosis, skin cancer, a back disorder other than 
arthritis, esophageal stricture, bone marrow disease 
including thrombocytopenia, laryngitis, bronchitis, asthma, 
lung disease, and residuals of strokes, as well as, the 
question of whether new and material evidence has been 
presented to reopen the claim of service connection for a 
facial rash, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

FINDING OF FACT

There is no medical evidence or medical opinion linking 
angina, a mandible torus, an allergy to sulfur, rhinitis, 
sinusitis, leukopenia, or residuals of a tonsillectomy to the 
veteran's periods of military service or any event thereof, 
including claimed exposure to toxic gas.  
CONCLUSION OF LAW

Angina, a mandible torus, an allergy to sulfur, rhinitis, 
sinusitis, leukopenia, and residuals of a tonsillectomy were 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in March 2001 before the 
July 2001 rating decision and in December 2002 before the 
February 2003 rating decision. The veteran was notified of 
the information and evidence necessary to substantiate his 
claims and which evidence would be obtained by him and which 
evidence would be obtained by VA.  He was given 60 days and 
30 days, respectively to respond.  The August 2003 statement 
of the case which contained notice of 38 C.F.R. § 3.159, 
including the provision to provide any evidence in his 
possession that pertained to a claim. 

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice)

Also as to content, that is, the 60- and 30-days to respond.  
Under 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Any defect with respect to the sequence of the VCAA notice 
did not prejudiced the veteran's claim because the veteran 
had adequate notice of need to submit evidence and the 
opportunity to submit such evidence and the evidence needed 
to substantiate the claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Duty to Assist 

VA has a duty to assist in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In response to the December 2002 notice, the 
veteran submitted additional argument and alleged mishandling 
of his claims.  He identified physicians, who treated him, 
and provided a list of diagnoses, relating 


his claimed inservice toxic gas exposure, which was 
accompanied by reports of inservice and postservice medical 
care.  The record shows that the veteran was afforded one or 
more VA examinations to evaluate the disabilities.  

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.

Service Connection

The veteran contends that, in March 1945, he was exposed to 
poison gases as an aviation cadet with the United States Army 
in a training exercise conducted at Moore Field in Mission, 
Texas, resulting in angina, mandible torus, an allergy to 
sulfur, rhinitis, sinusitis, leukopenia, and recurrent 
tonsillitis and a tonsillectomy.  He asserts that he made 
inquiry of his superiors at the time of the exposure and was 
told that the gases included mustard gas, phosgene, and 
Lewisite.  He further contends that he may also have been 
exposed to chlorine gas.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty within the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 


pulmonary disease; (3) full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316(a).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The holding in 
Combee is applicable by analogy to the circumstances 
presented in this instance, where the veteran alleges 
exposure to a toxic agent and must, outside the operation of 
38 C.F.R. § 3.316, establish proximate causation between the 
exposure and any of the disabling conditions.  

Factual Background 

On enlistment examination in June 1943, there was no evidence 
of angina, a mandible torus, an allergic reaction to sulfur, 
rhinitis, sinusitis, leukopenia, or tonsillitis.  The 
remainder of the service medical records show that the 
veteran was treated for a head and chest cold in November and 
December 1943 and for nasopharyngitis in January 1944.  He 
was treated for complaints of headaches and nausea after 
flying in August 1944.  Further medical assistance was 
received in December 1944 consisting of an unspecified type 
of spray, drops, APC (aspirin, phenacetin, and caffeine), and 
gargle.  No diagnosis was reported.  A physical examination 
for flying conducted at Moore Filed in Mission, Texas, in 
January 1945 revealed no complaint or finding as to any of 
the disorders in question.  An unspecified vaccine reaction 
was noted in April 1945 and, in June 1945, he was treated for 
an upper respiratory infection.  On separation examination in 
March 1945, no pertinent abnormality was found.  

In January 1948, the veteran underwent a bilateral 
tonsillectomy due to chronic, bilateral tonsillitis at a VA 
medical facility.  

On enlistment examination in February 1951, no disqualifying 
defects were noted.  The veteran reported at that time that 
he had had frequent attacks of tonsillitis prior to a 
tonsillectomy in 1948.  In December 1951, he was treated for 
a head cold and that treatment continued through much of 
January 1952.  In May 1952, he was treated for acute 
bronchitis.  In August 1952 and in September 1952, he was 
treated for sinusitis, rhinitis, and acute bronchitis.  On 
medical examination at separation in October 1952, it was 
noted that the tonsils were enucleated.  The veteran reported 
having had repeated colds throughout the winter of 1951-52 
with no trouble since March 1952.  No other relevant 
complaint or finding was reported.  

After service, beginning in the 1980s, the veteran was 
treated for various ailments, including angina, a mandible 
torus, rhinitis, sinusitis, leukopenia, and residuals of 
tonsillectomy.  An allergy to sulfur is not clinically 
documented, but in March 2001, the veteran gave a history of 
a sulfur allergy.  

In statements in May 2000, two individuals, who served with 
the veteran during World War II, states that the veteran had 
been exposed to poison gases, including mustard gas, 
phosgene, and Lewisite, at Moore Field in Mission, Texas, in 
March 1945, based on information received at that time.  

Analysis

While the veteran has alleged inservice toxic gas exposure, 
on these disabilities, the Board does not reach the questions 
of whether the veteran was exposed to toxic gases in service 
because none of the claimed disabilities is subject to the 
presumption of service connection as provide by 38 C.F.R. 
§ 3.316.  Also, there is no medical evidence of a direct 
causally connection between the disabilities and exposure to 
toxic gas.  

Although the veteran was treated in service for rhinitis and 
sinusitis, there is no medical evidence or opinion of record 
that links the inservice rhinitis or sinusitis to any current 
condition.  Moreover, there is no medical evidence or medical 
opinion that establishes a link between angina, a mandible 
torus, leukopenia, an allergy to sulfur, or residuals of a 
tonsillectomy to service or the claimed exposure to toxic gas 
during service, including the incident at Moore Field in 
March 1945.  In the absence of such evidence, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply. 


ORDER

Service connection for angina, a mandible torus, an allergy 
to sulfur, rhinitis, sinusitis, leukopenia, and residuals of 
a tonsillectomy is denied.


REMAND

After the hearing in October 2003, the veteran submitted 
additional evidence to the Board without a waiver of initial 
consideration by the RO.  Some of the evidence is duplicative 
of evidence previously submitted and some is not. To the 
extent that the additional evidence is relevant to some of 
the issues on appeal, the evidence must first be reviewed by 
the RO.  Also, following the issuance of the statement of the 
case in March 2002, the veteran has submitted additional 
evidence, pertinent to the skin, shoulder, and eye claims 
without a waiver of initial RO review. 

Moreover, further evidentiary development for exposure to 
toxic gas is needed in light of the record, including medical 
opinions from VA and non-VA physicians that link some of the 
disabilities to the claimed inservice gas exposure.  While 
the RO has obtained documents from the Department of the Army 
as to the veteran's gas exposure in service, further 
information is needed, consistent with that outlined in the 
VA's Adjudication Procedure Manual M21-1, Part III, Chapter 
5.  

Accordingly, the remainder of the issues are REMANDED for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159, notify the 
veteran that: 

a.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

b.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.  

c.  Ask the veteran to provide any 
evidence in his possession, not 
already of record, that pertains to 
his claims.   

2.  In accordance M21-1, Part III, 
Chapter 5,  5.18, contact: 

Defense Manpower Data Center
1600 Wilson Blvd., Suite 400
Arlington, VA 22209, and the  

Commander
U. S. Army Chemical and Biological 
Command 
Attn: AMSCB-CIH/E5183
5101 Hadley Rd.
Aberdeen Proving Ground, MD 21010-
5423 

In the request, ask if there is any 
information on whether a field 
identification test kit was utilized at 
Moore Field in Texas in March 1945 and, 
if there is documentation on whether a 
five percent solution of mustard gas and 
Lewisite in chloroform is considered to 
be below the threshold for toxicity or 
that chlorine used in a chamber training 
is toxic.   

Also ask if there are classified or 
declassified documents, pertaining to 
field or chamber testing at Moore Field 
in March 1945. 
3.  After the above development is 
completed, determine if the evidence of 
record contains sufficient medical 
evidence to decide the claim.  If not, 
then obtain either a VA examination or 
medical opinion in order to decide the 
claims.  If any benefit sought is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



